Citation Nr: 0430245	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to April 
1947, during which time he was awarded a Combat Infantryman 
Badge and from September 1950 to January 1952.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  In that decision, the RO granted an 
increased evaluation of 60 percent for the veteran's low back 
disability, and denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran appealed only the TDIU 
claim.  

In March 2003, the veteran had requested a Board hearing in 
his substantive appeal, but he cancelled that request in May 
2003.


FINDINGS OF FACT

1.  The veteran has two service-connected disabilities, 
consisting of a low back disorder, assigned a 60 percent 
evaluation; and a psychiatric condition, diagnosed as 
dysthymic disorder, assigned a 10 percent evaluation.

2.  The veteran's service-connected conditions do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2001 letter, the RO informed the appellant of the 
VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of a March 2003 statement of 
the case (SOC), of the pertinent law, and what the evidence 
must show in order to substantiate the claim.  We therefore 
believe that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional evidence, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of the 
VCAA notice by the RO constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claim, VA examinations were furnished in 2000 and 2001.  
Thus, the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
evidence already of record.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding his claim. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran filed an application for increased compensation 
based upon individual unemployability in January 2001, 
indicating that he had last worked full-time in 1984, as a 
mechanic's helper.  He reported that he had left his last job 
due to disability.  The application showed that he had an 8th 
grade education.  

At the time the veteran's application was received, service 
connection was in effect for residuals of a fracture of the 
left transverse process of the 4th lumbar vertebrae with 
degenerative changes, status post laminectomy, for which an 
evaluation of 60 percent was assigned in a December 2000 
rating action.  

Private medical records reflect that in December 1998, the 
veteran underwent decompressive lumbar laminectomy of L1-L4 
with fusions at those levels, which was performed without 
complications.  Final diagnoses of multi-level spinal 
stenosis, lumbar radiculoapthy, and neurogenic claudication 
were made.  

VA outpatient records dated in 2000 include a record dated in 
June 2000 at which time a diagnosis of post-traumatic stress 
disorder (PTSD) was made.  

A VA examination of the spine was conducted in August 2000, 
at which time the veteran was noted to be 74 years of age.  
The veteran reported that his initial back injury had 
occurred in 1952 when he was in the reserves and was involved 
in a rollover accident in a jeep, sustaining a fractured 
vertebral body.  A diskectomy was performed in 1980 at the 
L5-S1 level and he underwent fusion in 1988 from the L1-L4 
levels.  On examination, the veteran complained of persistent 
back pain radiating into the right leg, as well as symptoms 
of weakness and numbness.  He also reported symptoms of easy 
fatigability, incoordination of motion and decreased ability 
to bend, lift or carry.  It was noted that he had to use a 
cane for balance due to pain.  

Physical examination revealed well-healed surgical scars.  
Range of motion of the lumbar spine revealed flexion of 50 
degrees, backward extension of 20 degrees, lateral bending of 
15-20 degrees, and rotation of 10-15 degrees bilaterally.  
There was mild tenderness throughout the paralumbar 
musculature.  Straight leg sign was positive on the right at 
45, and negative on the left.  Reflexes were intact at the 
knees and there were no reflexes at either ankle.  There were 
no focal or other neurologic findings.  The report noted 
increased pain with resisted flexion and extension of the 
lumbar spine, and there was dramatic fatigability and 
increased pain with this test.  X-ray films revealed diffuse 
osteopenia, surgical changes due to laminectomy and fusion, 
and marked degenerative changes.  Diagnoses of degenerative 
joint disease and degenerative disc disease of the lumbar 
spine were made.  The examiner commented that functional 
impairment equivalent to an additional 20 degree loss in 
lumbar flexion could be expected.  The examiner etiologically 
related the veteran's symptoms and manifestation affecting 
the lumbar spine to the original fracture in service.  

A VA psychiatric/PTSD examination was also conducted in 
August 2000.  The history indicated that the veteran worked 
for the Army Depot for 19 years until 1964, when he was found 
unfit for duty and given a medical retirement.  He reported 
that, thereafter, he worked part-time for 20 years at a 
grocery store as a janitor and delivering groceries.  The 
report indicated that the veteran had never been hospitalized 
for psychiatric reasons, except for alcohol treatment in 
1974, and had never had outpatient psychotherapy until July 
2000, due to crying episodes.  The examiner diagnosed no 
psychiatric condition, explaining that the veteran had no 
psychopathology or depression at that time.  The examiner 
noted that the crying episodes suggested a possible temporary 
adjustment disorder due to to back surgery, and observed that 
the veteran had mild confusion regarding dates and some 
difficulty with computation, which did not interfere with his 
capacity to handle his affairs.

VA outpatient records dated from August to December 2000 show 
that the veteran was taking medication for symptoms of 
anxiety and that he was being treated for high blood 
pressure.  An entry dated in December 2000 reflects that 
diagnoses of essential hypertension, hypercholesterolemia, 
dementia, and osteoarthritis were made.  

A VA examination was conducted in April 2001, and claims 
folder was reviewed.  The veteran reported having symptoms of 
back pain, paresthesias over the right lateral thigh, and 
weakness, and noted that he used a cane.  The veteran 
indicated that he worked on tanks in an Army depot until 1964 
when he was placed out due to disability.  He stated that he 
then worked in a food store as a deliveryman for 20 years 
until he retired in 1984.  It was noted that he had limited 
ability to lift.  Physical examination of the lumbar spine 
showed flexion of 0-70 degrees, backward extension of 0-20 
degrees, lateral rotation of 0-15 degrees, and lateral 
flexion of 0-10 degrees bilaterally.  Straight-leg-raise 
testing on the right and left was 0-85 degrees.  Sensory 
examination showed decreased appreciation over the lateral 
aspect of the right calf and the dorsum of the right foot.  
Reflexes were 2+ and symmetrical at all levels, except the 
Achilles.  A diagnosis of status post fracture of the 4th 
lumbar vertebra with laminectomy and residual sequelae of 
(a) discomfort; (b) well-healed scars; (c) decreased range of 
motion; (d) abnormal sensory examination and (e) marked 
degenerative changes, was made.  

Regarding employability, the examiner opined that the veteran 
would be limited in his ability to work certain jobs due to 
his low back condition, inasmuch as he could not lift more 
than 10 pounds at a time or repetitively; could not walk more 
than 4-5 blocks at a time without resting; and had difficulty 
performing any weight-bearing.  The examiner opined that this 
service-connected disability alone would not preclude the 
veteran from being able to work in a sedentary capacity.  The 
examiner further stated that there was no evidence on testing 
of any further fatigability, weakened movement, 
incoordination, functional loss of range of motion, or of 
further pain.  

A VA psychiatric evaluation was also conducted in April 2001; 
the claims folder was reviewed.  The veteran reported that he 
had was being followed by VA for memory problems and 
depression.  He stated that medication was prescribed due to 
his crying spells, feeling down, and being too aggressive.  
It was noted that the veteran felt fairly comfortable 
emotionally and that medication was helping him.  The veteran 
described his daily activities, which included pulling weeds, 
chopping wood, taking short walks, playing with the dog, 
helping with chores, and meeting with friends.  

Mental status examination revealed that the veteran was alert 
and fully oriented.  Speech was logical without loose 
associations.  Affect was minimally depressed.  He denied any 
suicidal or homicidal ideation, hallucinations, or delusions.  
He complained of memory problems, but none were apparent on 
testing.  The examiner noted that, although the veteran's 
history contained references to nightmares and a PTSD 
diagnosis, he could document symptoms suggestive of PTSD.  It 
was noted that symptoms of depression had gone on long enough 
that they now constituted a diagnosis of dysthymic disorder.  
The examiner opined that this condition was secondary to the 
back injury, as evidenced by the timing of the onset of the 
symptoms (after back surgery) as well as ongoing back pain, 
disrupted sleep, and diminished activities.  He noted that 
dysthymia was mild to moderate prior to medication and had 
become minimal on anti-depressant medication.  A diagnosis of 
dysthymic disorder secondary to service-connected back injury 
was made.  A GAF score of 60 for the service connected back 
injury and dysthymia was assigned.

Mental health notes show that the veteran was seen by VA from 
July to October 2001, after not having been seen for a year.  
When seen in July 2001, the veteran complained of chronic 
back pain and memory problems.  It was also noted that he was 
confused and unfocused, thought to be indicative of possible 
dementia.  The veteran complained of nightmares, but stated 
that he had not had one for many months.  He also noted that 
he was sleeping better.  The veteran was alert, logical, and 
goal-oriented.  A diagnosis of PTSD was made and a GAF score 
of 45 was assigned.  

In an August 2002 rating decision, the RO granted service 
connection for dysthymic disorder, for which a 10 percent 
evaluation was assigned, effective from June 2000.  The 
veteran's combined service-connected disability rating is 60 
percent.  38 C.F.R. § 4.25.

In March 2003, the veteran submitted a personnel report from 
the Department of the Army showing that he retired from the 
Army Depot maintenance division, where he had worked as an 
automotive mechanic, due to disability in December 1964.  The 
report indicated that the veteran was unable to perform the 
duties of the position requiring heavy lifting, heavy 
carrying, and repeated bending.  

III.  Pertinent Law and Regulations

A.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).

The veteran's service-connected disability(ies), alone, must 
be sufficiently severe to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to her age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

B.  Increased Evaluations - generally

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although rating personnel are required to review the recorded 
history of a disability to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


1.  Rating Criteria - Spine

The veteran is currently evaluated as 60 percent disabled 
under the diagnostic code for intervertebral disc syndrome 
(IDS).  During the pendency of the veteran's claim and 
appeal, the rating criteria for evaluating disabilities of 
the spine, including IDS, were amended.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (2003), effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002).  In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003) (now codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
latter amendment and subsequent correction were made 
effective from September 26, 2003.  

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring 
attacks, intermittent relief (40 percent), with a pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief (60 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective before Sept. 23, 2002).

Under the current version of DC 5293, effective September 23, 
2002, IDS is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before Sept. 23, 2002).

Prior to September 26, 2003, under DC 5295, a 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating requires severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  Id.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present, if there is also abnormal 
mobility on forced motion.

The Rating Schedule further provides that traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

As noted above, effective September 26, 2003, the regulations 
for rating disabilities of the spine were revised, with 
reclassification of the diagnostic codes.  These reclassified 
diagnostic codes include DC 5237 (lumbosacral or cervical 
strain), 5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine, 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, "The Spine" (effective from Sept. 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
DCs 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from Sept. 26, 2003).

2.  Rating Criteria - Psychiatric Conditions

The veteran's service-connected dysthymic disorder is rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2004), listed as generalized dysthymic 
disorder.  Section 4.130 also contains the General Rating 
Formula for Mental Disorders.  The General Rating Formula 
provides that a 0 percent rating is warranted when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation is applicable when occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

A 70 percent disability rating is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittently inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  Id.

IV.  Analysis

The veteran essentially contends that he is unable to obtain 
and maintain substantially gainful employment due to the 
severity of his service-connected back and psychiatric 
disabilities.

The veteran does meet the threshold requirement for a total 
disability rating for unemployability, in that he does have a 
service-connected disability evaluated at 60 percent.  38 
C.F.R. § 4.16(a).  As noted above, the veteran's back 
disability has been rated as 60 percent disabling.  However, 
before a TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or non-service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Overall, the evidence of record in this case does not support 
the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment. While the Board appreciates the veteran's 
potential difficulties in obtaining and retaining gainful 
employment, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Moreover, unemployability associated with advancing age or 
intercurrent, non-service-connected disability may not be 
considered in determining entitlement to a total rating based 
on individual unemployability due to service- connected 
disability.  38 C.F.R. § 4.19.

Initially, the Board points that, following a review of 
recent medical evidence of record, an increased evaluation is 
not warranted for either the veteran's back disability or his 
psychiatric disorder.  As for the back condition, the Board 
notes that the fact that rating criteria have changed and it 
does not appear that the veteran was notified of the change 
is not in any way prejudicial in this case.  The only way 
that a schedular evaluation in excess of 60 percent could be 
assigned would be to show unfavorable ankylosis of the entire 
spine under 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2004) under 
the new criteria, or similarly, complete bony fixation 
(ankylosis) of unfavorable angle with marked deformity, under 
the former criteria found at 38 C.F.R. § 4.71a, DC 5286 
(2002).  There is clearly no such showing of any spinal 
ankylosis in this case.  

Moreover, considerations of 38 C.F.R. § 4.40, 4.45 and the 
Deluca case fail to provide a basis for the assignment of an 
evaluation in excess of 60 percent.  In Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  In the instant case, the 
veteran was granted a 60 percent evaluation for 
intervertebral disc syndrome of the lumbar spine under the 
old criteria of DC 5293 (2002), which is the maximum 
allowable rating under the Rating Schedule for impairment of 
the spine.  Accordingly, the aforementioned provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration.  
See Johnston, 10 Vet. App. at 85.  Furthermore, pain on 
motion is already specifically contemplated by the rating 
criteria of DC 5293, 38 C.F.R. § 4.71a (2002).  Finally, the 
April 2001 examination report reflects that the examiner 
stated that there was no evidence on testing of any further 
fatigability, weakened movement, incoordination, functional 
loss of range of motion, or further pain.  

Similarly, an evaluation in excess of 10 percent is not 
warranted for the veteran's dysthymic disorder.  Neither the 
most recent medical records of 2001 or the psychiatric 
evaluation conducted in 2001 show evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), warranting a 
30 percent evaluation.  When seen on examination in 2001, 
affect was minimally depressed and although the veteran 
complained of memory problems, none were apparent on testing.  
Although sleep disturbances were reported in April 2001, 
records dated later in 2001 reflected that the veteran was 
sleeping better.  The records do reflect that the veteran's 
symptoms are controlled on medication, consistent with the 
assignment of a 10 percent evaluation.  

Essentially, the evidence of record shows that the veteran's 
service-connected disabilities alone are not of such nature 
and severity as to prevent him from securing or following all 
types of substantially gainful employment.  In this regard, 
the record shows that the veteran has an 8th grade education 
and after service he was employed with an Army Depot as an 
automotive mechanic, where he worked approximately 19 years 
until he took disability retirement due to physical 
limitations (apparently of the back) involving lifting, 
carrying, and bending.  The veteran argues that this fact in 
and of itself indicates that a TDIU is warranted.  However, 
the record further reflects that the veteran worked for 20 
years thereafter (until 1984) part-time at a grocery store as 
a janitor and delivering groceries.  

The record contains the opinion of a VA examiner dated in 
April 2001, regarding the veteran's employability in light of 
his back disability.  The examiner opined that the veteran 
would be limited in his ability to work certain jobs due to 
his low back condition, inasmuch as he could not lift more 
than 10 pounds at a time or repetitively; could not walk more 
than 4-5 blocks at a time without resting; and had difficulty 
performing any weight-bearing.  The examiner opined that the 
service-connected back disability alone would not preclude 
the veteran from being able to work in a sedentary capacity.  
Moreover, in light of the veteran's minimal psychiatric 
symptoms, the Board has no basis to conclude that this 
condition would in any way affect the veteran's ability to 
work in a sedentary capacity.  In addition, as evidenced by 
the April 2001 psychiatric examination, the veteran is both 
mentally alert and physically active.  Therein, the veteran 
described his daily activities, which included pulling weeds, 
chopping wood, taking short walks, playing with the dog, 
helping with chores, and meeting with friends.  

To warrant a total rating based upon individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  In Moore v. Derwinski, 1 Vet. App. 356, 
359 (1991), the court discussed the meaning of 
"substantially gainful employment."  In this context, it 
noted the following standard as set forth in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  It is clear 
that the claimant need not be a total "basket case" before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at 
in a practical manner, and mere theoretical ability to engage 
in substantial gainful employment is not a sufficient basis 
to deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Id.

Overall, for the reasons explained above, the evidence of 
record in this case preponderates against the veteran's 
contention that his service-connected disabilities, alone, 
are of such severity as to preclude him participation in all 
forms of substantially gainful employment.  As noted above, 
the fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient to establish 
unemployability due to service-connected disability.  The 
relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he is able to find employment.  See 
Van Hoose v. Brown, supra.  The competent evidence in this 
case establishes that the veteran is capable of performing 
the physical and mental acts required of sedentary 
employment.  Thus, the veteran has not shown that his 
service-connected disabilities preclude him from all forms of 
substantially gainful employment.  The Board therefore 
concludes that the preponderance of the evidence is against 
the veteran's claim.  38 C.F.R. §§ 3.3.40, 3.341, 4.16.  As 
the preponderance of the evidence is against the claim for 
TDIU, the reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board finds that the evidence in this case does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



